DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-6 and 8-23 are currently pending in the application.
Acknowledgement is made of addition of claims 21-23.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 calls for the limitation “with each of the metal cups having an opening at a rim for receiving water into a cup volume during a water filling procedure defining a shape of an ice cube that may be frozen within the fabricated metal cups” in lines 4-7; which limitation is indefinite as it is unclear which of the previously recited structures the term “defining a shape” is referring to. Based on the limitation above, “defining a shape” appears to be directed to the water filling procedure. However, it is unclear as to how the water filling procedure is capable of defining a shape of an ice cube.

To overcome this deficiency, applicant is encouraged to recite “with each of the metal cups having an opening at a rim for receiving water into a cup volume during a water filling procedure, the cup volume defining a shape of an ice cube that may be frozen within the fabricated metal cups”.

Claim 19 also calls for the limitation “by engaging an upper surface of rims of the sets of end and cups and intermediate cups with retainers” in lines 14-15; which limitation is indefinite for not being understood.

Claim 21 calls for the limitation “a modular cup arrangement having at least a first set of cups and a second set of cups with each of the first and second sets of cups:” which limitation is indefinite for lacking appropriate punctuation. A comma should be incorporated between “second set of cups” and “with each of the first and second sets of cups:” 

Claim 21 also calls for the limitation:
“… with each of the first and second sets of cups: 
being made from a metal material and having a rim that defines: 
having an outer perimeter edge and an upper surface with the outer perimeter edges of the first and second sets of cups abutting each other to define:”

the limitation appears to be incomplete as it is unclear what the rim defines.
To the extend that the rim defines the limitations that immediately follows the term “that defines”; then the phrase “a rim that defines having an outer perimeter edge and an upper surface …” in not understood. Accordingly, the scope of the claim is indefinite.

Claim 21 also calls for the limitation:
“… the outer perimeter edges of the first and second sets of cups abutting each other to define: 
…; and 
a modular cup arrangement outer perimeter defines a collective outer perimeter of the abutting first and second sets of cups;”
the limitation appears to be poorly construed; as the combination of the clauses is not grammatically correct.

To overcome this deficiency, applicant is encouraged to recite 
“… the outer perimeter edges of the first and second sets of cups abutting each other to define: 
…; and 
a modular cup arrangement outer perimeter defining a collective outer perimeter of the abutting first and second sets of cups;”

claim 21 also calls for the limitation “a thermoplastic frame in which the modular cup arrangement is integrated, including:”; which limitation is indefinite as it is unclear which of the previously recited limitation the word “including” is referring to. Is “including” referring to the thermoplastic frame? Or the modular cup arrangement? It is uncertain. 

To overcome this deficiency, applicant is encouraged to recite “a thermoplastic frame in which the modular cup arrangement is integrated, the thermoplastic frame including:”

Claims 22-23 are rejected for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geiler (US 1780422 A) in view of Herrera (US 20120023996 A1).

Regarding claim 20:
Geiler discloses a modular ice-tray system providing ice-trays with different configurations (Fig. 1-4) for use in different ice-making machines (this limitation constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987)), the modular ice-tray system comprising: 
multiple sets of metal cups (made by the three #11 Fig. 1-4, L 87-99: #11 is made of cast metal); 
a first ice-tray (defined by #1-7, L 46-58) configured for use with a first ice-making machine (“for use in an ice-making machine” is an intended use limitation of the first ice-tray, as the ice-making machine is not part of the claimed invention, the first ice- tray having: 
a first frame (defined by #1-7, L 46-58) that includes a first retainer (#13 collectively; best seen in Fig. 2-3); and 
a first modular cup arrangement mounted in the first frame (Fig. 1-4) with the first retainer vertically fixing the first modular cup arrangement in the first frame (Fig. 2-3, L 87-92), the first modular cup arrangement having a first number of sets of the metal cups for making a corresponding first number of ice cubes within the first ice-tray (Fig. 1-4).

Geiler does not disclose wherein the frame is made of thermoplastic.

Herrera teaches a frame # 114 for an ice tray #112 ([0028]), wherein the ice tray is made of metal ([0029]) and the frame is made of thermoplastic ([0030]: “polypropylene” is a thermoplastic) whereby an integrated ice-tray of dissimilar materials is produced. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.04 In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Accordingly, as per MPEP 2144.04, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Geiler with the frame made of thermoplastic whereby an integrated ice-tray of dissimilar materials is produced as taught by Herrera.

One of ordinary skills in the art would have recognized that doing so would have provided the frame with enough flexibility and elastic deformation desirable to twist the metal ice mold body to release the ice during an ice harvesting cycle as suggested by Herrera ([0030]).

Geiler as modified discloses all the limitations, but does not specifically disclose a second ice-tray provided with all of the same characteristics of the first ice-tray.

Nonetheless, because Geiler as modified already discloses a first ice-tray provided with a modular arrangement (see rejection in view of Herrera above), providing the apparatus of Geiler as modified with a second ice-tray with a second modular arrangement having all of the same characteristics of the first ice-tray constitutes a mere duplication of parts which does not produce a new or unexpected result. See MPEP 2144.04 - In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Accordingly, as per MPEP 2144.04, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Geiler as modified with a second ice-tray provided with all of the same characteristics of the first ice-tray.

One of ordinary skills would have recognized that doing so would have increased the capacity of the ice tray system.

Allowable Subject Matter
Claims 1-6 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Applicant arguments filed on 11/24/2021 with respect to the combination Geiler with Roethel, Herrera, and Synnestvedt as applied to claim 1 is persuasive. The combination of elements as set forth in independent claims 1 and 11 are not disclosed or made obvious by the prior art of record. A person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to modify the combination above to arrive at the inventions of claims 1 and 11; especially since the combination of references would require a substantial reconstruction and redesign of the elements of the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered. 

Applicant amendment has overcome the drawing objection and the 112(a-b) rejections of the previous office action. 

Claim 19 and newly presented claim 21 are rejected for their indefiniteness.

Claim 20 remains obvious variant over the prior part (see elaborated rejection above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763